DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 16,18-25 and 28-31 are allowable. Claims 26 and 27, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 9/21/2021, is hereby withdrawn and claims 26 and 27 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Lair on 7/6/2022.
The application has been amended as follows: 
Claim 1:
	Line 7: Replace “electrical connection element” with - - at least one electrical connection element - -.
	Line 10: Replace “connection element” with - - at least one electrical connection element - -.
Line 11: Replace “50 wt.-% to 89.5 wt.-% iron, 16 wt.-% to 20 wt.-%” with -- 50 wt. % to 89.5 wt.% iron, 16 wt.% to 20 wt.%--.
	Line 16: Replace “electrical connection element” with - - at least one electrical connection element - -.

Claim 24:  
	Line 2: Replace “3 wt.-% to 99.5 wt.-%” with -- 3 wt.% to 99.5 wt.% --.
	Line 3: Replace “30.5 wt.-% to 97 wt.-%” with -- 30.5 wt.% to 97 wt.% --.

Claim 25:  
	Line 1: Replace “connection element” with - - at least one electrical connection element- -.

	Claim 31:
	Line 1: Replace “connection element” with - - at least one electrical connection element- -.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claim 16 and 18-31 are allowable because the prior art does not disclose or teach wherein each at least one electrical connection element has at least two soldering points on the solder material which from two contacts surfaces, separated from each other, between the at least one electrical connection element and the electrically conductive structure, wherein the two contact surfaces are connected to each other via a surface of a bridge facing the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761